United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 20, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-41022
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ROBERT DENNIS THOMPSON,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 2:04-CR-94-1
                       --------------------

Before JONES, SMITH, and PRADO, Circuit Judges.

PER CURIAM:*

     Robert Dennis Thompson appeals his conviction following a

jury trial for possession with intent to distribute more than

100 kilograms of marijuana.    21 U.S.C. § 841(a)(1), (b)(1)(B).

He argues that his trial counsel rendered ineffective assistance

(1) by stipulating to the elements of the charged offense, (2) by

not investigating and raising any pre-trial issues, and (3) by

not investigating, raising, or filing a motion for new trial

and/or a motion to arrest the judgment.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-41022
                               -2-

     “We have undertaken to resolve claims of inadequate

representation on direct appeal only in rare cases where the

record allowed us to evaluate fairly the merits of the claim.”

United States v. Higdon, 832 F.2d 312, 314 (5th Cir. 1987); see

Massaro v. United States, 538 U.S. 500, 504-05 (2003).     This is

not one of those rare cases.   Without prejudice to Thompson’s

right to file a motion pursuant to 28 U.S.C. § 2255, the judgment

of the district court is AFFIRMED.